DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed May 17, 2022, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection  of March 21, 2022 has been withdrawn. 
Status of the Claims
Claims 2 and 15 are cancelled.  Claims 1, 3-14, and 16-20 are present for examination.

Allowable Subject Matter
Claims 1, 3-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Toyama (US 2017/0179026), Shimizu (US Pat. No. 9,876,031), Shim (US 2011/0065270), Pachamuthu (US 2020/0194450), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
Regarding Claim 1 (from which claims 3-10 depend), the protruding portion protrudes in a direction away from a center line of the separation structure, the recessed portion is recessed toward the center line, and the sidewall of the separation structure has at least one of a wavy or concave-convex shape.	Regarding Claim 11 (from which claims 12-14 depend), wherein the separation structure extends in a first direction, the circular sidewall of the separation structure includes a plurality of protruding portions, each of the protruding portions protrudes in a second direction crossing the first direction.
Regarding Claim 16 (from which claims 17-20 depend),  when viewed in a plan view, the separation structure has a portion having a circular sidewall.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/G.G.R/Examiner, Art Unit 2819